Name: 91/74/EEC: Commission Decision of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  EU finance
 Date Published: 1991-02-16

 Avis juridique important|31991D007491/74/EEC: Commission Decision of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by France (Only the French text is authentic) Official Journal L 043 , 16/02/1991 P. 0049 - 0049COMMISSION DECISION of 1 February 1991 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by France (Only the French text is authentic) (91/74/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455//EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC France shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes; Whereas the pilot projects as presented by France include the adjacent border areas of Switzerland, Germany, Luxembourg and Belgium; Whereas the pilot project is part of a cross border cooperation with Switzerland, Germany, Luxembourg and Belgium; Whereas by letter dated 10 April 1990 France notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects for the eradication and prevention of rabies, presented by France are hereby approved. Article 2 France shall bring into force by 1 April 1990 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 1 February 1991. For the Commission Ray MAC SHARRY Member of the Commission